Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were pre*706sented and necessarily passed upon two questions under the Constitution of the United States, viz.: (1) Whether the rights of defendant-appellant under the Fifth and Fourteenth Amendments were violated by sentencing defendant-appellant as a multiple felony offender on the basis of two previous felony convictions without affording him on sentence an opportunity to prove that the prior guilty pleas had been obtained as a result of coerced confessions; (2) whether his rights under the Sixth and Fourteenth Amendments were violated by the trial court’s refusal to relieve the assigned Legal Aid attorney as his counsel and to designate another. The Court of Appeals considered these contentions and held that there was no denial of defendant-appellant’s constitutional rights. (See 25 N Y 2d 974.)